         Case 1:19-cv-09783-PGG Document 23 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CERTAIN INTERESTED
 UNDERWRITERS AT LLOYD’S
 LONDON a/s/o SQUISHABLE.COM, INC.
                                                                       ORDER
                                Plaintiff,
                                                                 19 Civ. 9783 (PGG)
                - against -

 FLEXPORT INTERNATIONAL, LLC,

                        Defendant.
 ____________________________________

 FLEXPORT INTERNATIONAL, LLC,

                  Third-Party Plaintiff,

                  -against-

 COSCO CONTAINER LINES CO., LTD.,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that this case is stayed until July 25, 2020 for settlement

discussions. By July 25, 2020, the parties are directed to file a joint letter regarding the status of

those settlement discussions.

Dated: New York, New York
       June 25, 2020
